Citation Nr: 1719916	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-13 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel







INTRODUCTION

The Veteran had active duty service from November 1974 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for a videoconference hearing before the Board in October 2016.  Prior to that date, in September 2016, the Veteran withdrew his request for a hearing.   

The Board remanded the issue for further development in July 2016 and November 2016.  The case has been returned to the Board for appellate review.


FINDING OF FACT

The Veteran's right ear hearing loss did not manifest during service and is not causally related to the Veteran's noise exposure during service.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  Compliant VCAA notice was provided in August 2010.  In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, the Veteran was scheduled for a hearing before the Board, outstanding treatment records were acquired, and an addendum opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection - Right Ear Hearing Loss

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he was exposed to loud noise during his active service, resulting in his current right ear hearing loss.  The Board notes that the Veteran is currently service connected for left ear hearing loss and tinnitus.  Therefore, the Board will address right ear hearing loss only.  

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with right ear hearing loss for VA purposes.  The Veteran's most recent VA examination in December 2016 showed puretone thresholds in dBs as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
60
70
80

Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

On the September 1974 enlistment report of medical history, the Veteran reported no current complaints or history of hearing loss.  On the corresponding report of medical examination, the Veteran's ears and drums were found to be clinically normal.  At that time, puretone thresholds in dBs were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
--
25
Service treatment records show no complaints, treatment, or symptoms of hearing loss during active service.  

On the July 1977 separation report of medical history, the Veteran again reported no current complaints or history of hearing loss.  The corresponding report of medical examination showed that the Veteran's ears and drums were clinically normal.  At the time of that examination, the Veteran's puretone thresholds in decibels were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
--
15

The Veteran submitted a statement in September 2010 asserting that he was exposed to loud noise from multiple weapons, vehicles, and helicopters during service without ear protection.  The Board acknowledges this exposure.  

The Veteran was afforded a VA examination in January 2011.  The examiner reviewed the Veteran's treatment records and the recorded audiograms in service and post-service.  The Veteran presented with a chief complaint of bilateral hearing loss that began during service.  The Veteran reported wearing hearing aids that were issued to his father from the VA.  The hearing aids were re-cased and re-programmed to fit the Veteran.  The Veteran noted a history of military noise exposure, to include weapon firing, vehicle noise, and helicopters.  He noted use of hearing protection devices during basic training, but denied using hearing protection during any other period of active duty.  The Veteran denied occupational and recreational noise exposure.  At the time of that examination, the Veteran's puretone thresholds in dBs were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
55
80
80

Speech recognition testing of the right ear was 84 percent.  The examiner noted that, in terms of the right ear, the Veteran entered service and exited service with normal hearing.  He therefore found that it is less likely than not that the Veteran's hearing loss was related to his service involvement.  

The Veteran was afforded an additional examination in December 2016.  The examiner reported the Veteran's enlistment and separation audiogram results, as well as post-service audiograms.  The examiner performed a physical examination and reviewed the Veteran's claims folder.  When comparing the 1974 enlistment audiogram to the 1977 separation audiogram, the examiner noted a 15 dB shift.  He also noted, however, that hearing thresholds remained within normal limits.  In comparison to the current audiogram, the Veteran's threshold at 300 Hz is 15 dBs and in comparison to the 1974 audiogram, this is a 10 decibel shift.  Thresholds over the years have remained stable.  The examiner noted that the records showed no hearing loss or significant changes in hearing thresholds greater than normal measurement variability during military service.  There was no record of complaint or treatment of the claimed condition in the service treatment records.  The examiner then cited medical literature to support his findings.  According to the consensus report from the Institute of Medicine titled "Noise and Military Service: Implications for Hearing Loss and Tinnitus" (2006), sufficient evidence from longitudinal studies in laboratory animals or humans for concluding that permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure, does not exist.  Although definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.  

While the Veteran believes that his current right ear hearing loss is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of his right ear hearing loss are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his right ear hearing loss is not competent medical evidence.  Moreover, whether the exposure to noise the Veteran asserts occurred in service is in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current right ear hearing loss is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for right ear hearing loss.  As the preponderance of the evidence is against the claim for service connection for right ear hearing loss, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


